Citation Nr: 1446486	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-40 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back degenerative joint disease (claimed as a back injury).

2.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange (herbicide) exposure.

3.  Entitlement to service connection for a headache disorder, to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)
ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2014, the Veteran presented testimony relevant to the appeal from the RO in Houston, Texas, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issues of service connection for a skin disorder and a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran injured the low back in service, including during combat.

2.  The Veteran has current low back degenerative joint disease.

3.  Symptoms of low back degenerative joint disease have been continuous since service separation.
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for low back degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim for service connection for low back degenerative joint disease has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In the case of a veteran who engaged in combat with the enemy in a period of war, "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred in or aggravated by (during) service, not to link the claimed disorder etiologically to a current disorder.  See Libertine at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids a veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Low Back Degenerative Joint Disease

The Veteran contends that a current low back disorder is related to service.  The Veteran has advanced several theories of how the back was injured, including strenuous train transportation, a helicopter crash, shrapnel wounds from combat, and diving for cover in Vietnam.  The Veteran asserts that low back pain began in service and has persisted ever since.  See August 2014 Board hearing transcript at 8-9.

Initially, the Board finds that the Veteran injured the low back in service, including during combat.  The Veteran has stated that he injured the low back while serving in Vietnam, identifying injuries including strenuous train transportation, a helicopter crash following enemy fire, shrapnel wounds from combat, and diving for cover from enemy fire.  See August 2014 Board hearing transcript at 3-5, 14-15; February 2011 VA Form 646; June 2007 VA Form 21-4138.  Service personnel records reflect that the Veteran served in Vietnam from March 1966 to February 1967, and the DD Form 214 shows receipt of the Republic of Vietnam Service and Campaign Medals and a military occupational specialty of field service dental technician.  The Board finds that the Veteran's competent lay account of injuring the low back while providing medical assistance in combat areas are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was an in-service low back injury.

The Board next finds that the Veteran has current low back degenerative joint disease (arthritis).  During the April 2008 VA examination administered by QTC Medical Services, the Veteran was diagnosed with degenerative joint disease of the thoracic spine.  The Veteran has also been diagnosed with facet arthrosis (osteoarthritis) of the lumbar spine.  See April 2012 VA examination report.

On review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current low back degenerative joint disease were continuous after service separation.  During the August 2014 Board hearing, the Veteran testified that he began to experience back, leg, and hip pain during service that progressively worsened over time.  See Board 

hearing transcript at 5, 7-10.  At the August 2003 VA examination administered by QTC Medical Services, the Veteran provided a medical history that included a "hurt back for 1 week" following separation from service.  The Veteran reported a history of back pain lasting approximately 43 years during the April 2008 VA (QTC) examination, which suggests onset of back pain during service.

A statement from the Veteran's spouse received in October 2014 reflects that the Veteran experienced a hard helicopter landing during service in Vietnam while trying to evacuate the wounded.  A statement from the Veteran's brother received in October 2014 also reflects that the Veteran hurt his back after being shot down in a helicopter landing to pick up wounded, and has experienced back pain since service.               

Although the evidence above weighs in favor of finding continuous symptoms of low back degenerative joint disease since service separation, the Veteran has provided an inconsistent history at other times that weighs against such a finding.  When submitting a pension claim in June 2003, the Veteran estimated that a back disability began in 1984, which is many years after service separation in 1967.  During the April 2012 VA examination, the Veteran indicated that the back starting bothering him in his 30s, with a more precise date of 1987, nearly 20 years after service separation.  At the September 2003 VA (QTC) examination, the Veteran reported onset of chronic back pain in 1983 and discussed a series of post-service back injuries including one in 1970 while working as a police officer, a 1982 fall, a 1983 plane crash, and a work injury in 2000.

When reconciling the inconsistent histories provided above, the Board considers the Veteran's reported history of self-medication and youthful resilience upon returning from Vietnam at age 22.  See Board hearing transcript at 5-9.  The Veteran explained that post-service back injuries aggravated a back disability that began in Vietnam, and did not initiate a new disability.  See id. at 6.  The medical evidence includes a history of hurt back upon return from Vietnam, and the first post-service back injury in 1970 was in close proximity to service separation in 1967.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that symptoms of low back degenerative joint disease have been continuous since service separation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the claim for service connection for 
low back degenerative joint disease on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d) or the theory of presumptive service connection for chronic diseases manifested to a compensable degree within one year of service.  


ORDER

Service connection for low back degenerative joint disease is granted.


REMAND

Service Connection for Skin Disorder and Headaches

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issues of service connection for a skin disorder and a headache disorder.  Specifically, a VA examination and medical opinion are needed to fulfill VA's duty to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With respect to the factor of relationship of current disability to service, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Service Connection for a Skin Disorder

In June 2007, the Veteran submitted a claim for service connection for a skin disorder, asserting that "a skin condition and cancers" resulted from exposure to Agent Orange.  The Veteran and his spouse have written or testified that they feel the current skin disorder is related to herbicide (Agent Orange) exposure in Vietnam. 

VA treatment records reflect that the Veteran has a current seborrheic keratosis disorder.  The Veteran reported that he has had approximately 30 seborrheic keratoses removed from his back.  According to a history provided by the Veteran, the skin disorder began shortly after returning from service in Vietnam.  A statement from the Veteran's spouse received in October 2014 reflects that the Veteran had a rash on his back after returning from Vietnam that has steadily worsened, spreading to the head, stomach, and legs.  A statement from the Veteran's brother received in October 2014 reflects that since returning from service the Veteran complained about a rash on his back that resembled moles or skin tags, which had worsened over the years, and no one in his family has anything like this.  

The Veteran served in Vietnam from March 1966 to February 1967; therefore, he is presumed to have been exposed to herbicides such as Agent Orange.  Seborrheic keratosis is not presumed to be etiologically related to Agent Orange exposure; however, service connection may still be established on the basis of such exposure if medical opinion shows that there is a relationship between the current seborrheic keratosis disorder and the in-service Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  For these reasons, a VA medical examination and opinion may assist in substantiating the claim for service connection for a skin disorder, to include seborrheic keratosis.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d); McLendon, 20 Vet. App. 79.

Service Connection for a Headache Disorder

The Veteran also asserts that service connection is warranted for a headache disorder.  The Veteran has indicated that a current headache disorder was aggravated by medication prescribed for service-connected PTSD.  A statement from the Veteran's spouse received in October 2014 reflects that the Veteran experienced headaches during service and to the present, and she always thought they had to do with PTSD. A statement from the Veteran's brother received in October 2014 also reflects that the Veteran experienced headaches since returning from Vietnam. 

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA examined the headache disorder in April 2008 but did not provide an opinion on the etiology of the headache disorder.  Similarly, in September 2012, VA obtained a medical opinion to address whether a headache disorder could be related to service-connected PTSD; however, the medical opinion only addressed whether the headache disorder could be related to exposure to combat in service, and not whether any PTSD medication caused or aggravated a headache disorder.  For these reasons, a new VA medical examination and opinion is warranted.  See Barr, 21 Vet. App. at 312.

Accordingly, the issues of service connection for a skin disorder and a headache disorder (including as secondary to PTSD) are REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for the appropriate VA examination to help determine the nature, extent, and etiology of any skin disorder.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any relevant tests and studies, and provide a diagnosis for any pathology found.

Based on the examination and review of the appropriate records, the examiner should offer the following opinion:

Was any currently diagnosed skin disorder as likely as not (i.e., to at least a 50 percent degree of probability) incurred due to exposure to herbicides, including Agent Orange, during service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In responding to this inquiry, it is not sufficient to merely note that a diagnosed skin disorder is not a presumptive disability for herbicide exposure.  Please provide other reasons for the opinion.  Consider any potential basis for finding a causal relationship between herbicide exposure and any diagnosed skin disorder in this particular case, to include any medical literature addressing this topic.

2.  The AMC/RO should schedule the Veteran for the appropriate VA examination to help determine the nature, extent, and etiology of the headache disorder.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any relevant tests and studies, and provide a diagnosis for any pathology found.

Based on the examination and review of the appropriate records, the examiner should offer the following opinions:

A) Is any currently diagnosed headache disorder as likely as not (i.e., to at least a 50 percent degree of probability) caused by the service-connected PTSD, to include any prescribed medications for PTSD?  

B)  If no causal or etiological relationship is found to be present, is it as likely as not (i.e., to at least a 50 percent degree of probability) that any currently diagnosed headache disorder was permanently worsened in severity beyond its normal course by the service-connected PTSD, to include any prescribed medications for PTSD?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


